        Case 6:20-cv-00060-CCL Document 5 Filed 10/05/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 DUANE RONALD BELANUS,                      Cause No. CV 20-60-H-CCL

               Petitioner,

        vs.                                              ORDER

 LYNN GUYER; TIM FOX,
 ATTORNEY GENERAL OF THE
 STATE OF MONTANA,

              Respondents.


      This matter comes before the Court on an application for writ of habeas

corpus and supplement filed by pro se state petitioner Duane Ronald Belanus

pursuant to 28 U.S.C. §2254. See, (Docs. 1 & 4.) Belanus has also filed a demand

for a jury trial. (Doc. 3.)

      I.      Belanus's Claims

      Belanus seeks to challenge a 2009 judgment of conviction handed down in

Montana's First Judicial District, Lewis and Clark County. Belanus received two

life without parole sentences for Aggravated Sexual Intercourse without Consent

and Aggravated Kidnapping, in addition to two 10-year sentences for Burglary and

Tampering with and/or Fabricating Evidence. (Doc. 1 at 2.) Specifically, Belanus
                                        1
       Case 6:20-cv-00060-CCL Document 5 Filed 10/05/20 Page 2 of 5


alleges: (1) his sentence is greater than that authorized by the Montana Legislature,

see (Doc. 1 at 20-29), (Doc. 4 at 23-33); (2) his sentence violates due process

because it is based on findings made by the judge rather than the jury, in violation

of Apprendi v. New Jersey, 530 U.S. 466 (2000), see (Doc. 1 at 30-37), (Doc. 4 at

34-45); and, (3) appellate counsel provided ineffective assistance. (Doc. 4 at 45-

50). Belanus asserts, despite his two life-sentences without the possibility of

parole, that he is entitled to immediate release, because his state sentences are both

unconstitutional and have expired. (Doc. 1 at 1, 2, 16.)

      II.    Analysis

      Belanus has previously filed a petition challenging his 2009 state court

convictions. See, Be/anus v. Guyer, et al., Cause No. CV-16-104-H-DLC-JTJ, Pet.

(filed Nov. 18, 2016). That matter had previously been stayed to allow Belanus to

attempt to exhaust his claim regarding the constitutionality of his life without

parole sentences before the Montana Sentence Review Division (SRD). See,

Be/anus v. Guyer, et al., Cause No. CV-16-104-H-DLC-JTJ, Or. (filed March 19,

2019). The stay was recently extended following Belanus's notice that the SRD

affirmed his sentence and he intended to file a petition for a writ of certiorari

before the United States Supreme Court. Be/anus v. Guyer, et al., Cause No. CV-

16-104-H-DLC-JTJ, Or. (filed Sept. 30, 2020). In his companion habeas case,

Belanus raises many claims, including the same claims he attempts to present in


                                           2
        Case 6:20-cv-00060-CCL Document 5 Filed 10/05/20 Page 3 of 5


the instant matter. 1

       In 1996, when Congress passed the Antiterrorism and Effective Death

Penalty Act (AEDPA), it generally limited each prisoner to filing one habeas

petition per judgment of conviction, absent very limited circumstances. See e.g.,

US. v. Barrett, 178 F. 3d 34, 57 (I st Cir. 1999); 2 see also, 28 U.S.C. § 2244(b)

(prohibiting the filing of second or successive petitions); Burton v. Stewart, 549

U.S. 147, 149 (2007) (per curiam)(district court lacks jurisdiction to hear a second

or successive petition absent authorization from the Circuit Court). Because

Belanus has an active § 2254 petition pending in which he raises the same claims

as those presented to this Court, it would be not only inefficient, but also violative

of the AEDPA, to allow him to proceed in the instant matter. The petition will be

dismissed.

       Additionally, there is no right to a jury trial in §2254 proceedings. A



1
 See generally, Be/anus v. Guyer, et al, CV-16-104-H-DLC-JTJ: Claim DD (Doc. 1-4 at 123-
141 )(challenging the legality of the sentence, advancing an Apprendi violation, and arguing his
sentence has already been served); Claim HH (Doc. 25-11 )(sentence is illegal, was imposed in
violation of state law, and was based upon findings not made by a jury); Claim Z (Doc. 1-4 at
82-141) (asserting ineffectiveness of appellate counsel, including claim that counsel failed to
challenge Belanus' sentence on appeal and failed to argue that his sentence exceeded the
maximum sentence allowed by statute).

2
  "There is only one bite at the post-conviction apple unless a second or successive petition can
show one of two things: a new rule of constitutional law, made retroactive to cases on collateral
review by the Supreme Court, that was previously unavailable, or newly discovered evidence
sufficient to establish by clear and convincing evidence, on the whole record, that no reasonable
factfinder would have returned a guilty verdict. A claim of actual innocence--defined as factual
innocence, not mere legal insufficiency-will have a mechanism for review."
                                                3
       Case 6:20-cv-00060-CCL Document 5 Filed 10/05/20 Page 4 of 5


Petitioner may be granted an evidentiary hearing, but only if the petition is not

dismissed and the Court determines an evidentiary hearing is warranted following

a review of the record. See, Rule 8(a) of Rules Governing Section 2254 Cases.

Belanus is not entitled to a jury trial in these proceedings, nor does he meet the

requisite standard for an evidentiary hearing. Belanus's request for a jury trial will

be denied.

      III.   Certificate of Appealability

      "The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant." Rule 1 l(a), Rules governing§ 2254

Proceedings. A COA should issue as to those claims on which a petitioner makes

a "substantial showing of the denial of a constitutional right." 28 U.S.C.

§ 2253(c)(2). The standard is satisfied if'jurists of reason could disagree with the

district court's resolution of [the] constitutional claims" or "conclude the issues

presented are adequate to deserve encouragement to proceed further." Miller-El v.

Cockrell, 537 U.S. 322,327 (2003) (citing Slackv. McDaniel, 529 U.S. 473,484

(2000)).

      A certificate of appealability will be denied. Belanus has not yet made a

substantial showing that he has been denied a constitutional right. Moreover,

because the claims presented in this petition are already pending in Belanus's

companion habeas case, no reasonable juror would find a basis to encourage these

                                          4
        Case 6:20-cv-00060-CCL Document 5 Filed 10/05/20 Page 5 of 5


proceedings.

       Based on the foregoing IT IS HEREBY ORDERED:

   1. This matter is DISMISSED. The Clerk of Court is directed to enter

judgment in favor of Respondents and against Petitioner.

   2. The Clerk of Court is directed to file the petition, exhibits, and supplement

filed in this matter, (Docs. 1; 1-1 through 1-10, and Doc. 4), into the record of

Belanus' s companion habeas case, Be/anus v. Guyer, et al., Cause No. CV-16-104-

H-DLC-JTJ, for Magistrate Judge Johnston's consideration, if appropriate, once

the stay in that matter is lifted.

   3. A certificate of appealability is DENIED.
                          r-'
       DATED this S 1fay of October, 2020.



                                     ~e,;
                                       Senior United States District Judge




                                          5
